                               Case:20-01826-jtg                Doc #:5 Filed: 05/26/2020                      Page 1 of 3

Information to identify the case:
Debtor 1                 David Allen Scholl                                                       Social Security number or ITIN   xxx−xx−4029

                         First Name   Middle Name   Last Name                                     EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                          Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name   Last Name
                                                                                                  EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Western District of Michigan
                                                                                                  Date case filed for chapter 13 5/22/20
Case number:          20−01826−jtg



Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                   12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                              About Debtor 1:                                                About Debtor 2:
1. Debtor's full name                         David Allen Scholl

2. All other names used in the
   last 8 years
                                              2310 DeLange Dr SE
3. Address                                    Grand Rapids, MI 49506
                                              Steven Mark Bylenga                                           Contact phone 616−608−3061
                                              Chase Bylenga Hulst, PLLC.
4. Debtor's  attorney
   Name and address
                                              25 Division Ave. South                                        Email: steve@chasebylenga.com
                                              Suite 500
                                              Grand Rapids, MI 49503

5. Bankruptcy trustee                         Brett N. Rodgers                                               Contact phone (616) 454−9638
     Name and address                         99 Monroe Ave NW, Ste 601
                                              Grand Rapids, MI 49503                                         Email: ecf@rodgersch13.com

6. Bankruptcy clerk's office                                                                                 Hours open:
     Documents in this case may be filed      Michelle M. Wilson, Clerk of the Bankruptcy Court              M−F, 8 AM − 4 PM
     at this address.                         One Division Ave., N.
     You may inspect all records filed in     Room 200                                                       Contact phone (616)456−2693
     this case at this office or online at    Grand Rapids, MI 49503
      www.pacer.gov.
                                                                                                             Date: 5/27/20
                                                                                                                  For more information, see page 2




Official Form 309I                                     Notice of Chapter 13 Bankruptcy Case                                                page 1
                             Case:20-01826-jtg                  Doc #:5 Filed: 05/26/2020                        Page 2 of 3
Debtor David Allen Scholl                                                                                                            Case number 20−01826−jtg

7. Meeting of creditors                                                                                           Location:
   Debtors must attend the meeting to     June 24, 2020 at 01:00 PM                                               Until further notice, meetings will be held
   be questioned under oath. In a joint                                                                           remotely. The trustee will issue a separate
   case, both spouses must attend.                                                                                notice with further details.
   Creditors may attend, but are not      The meeting may be continued or adjourned to a later date. If
   required to do so.                     so, the date will be on the court docket.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: No later than 60 days
   The bankruptcy clerk's office must      dischargeability of certain debts:                                       after the first date set for the meeting of
   receive these documents and any                                                                                  creditors.
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                              not entitled to receive a discharge under
                                              U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                              debt excepted from discharge under
                                              11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 7/31/20
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: No later than 180 days
                                           claim:                                                                   after the date of the order for relief.



                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office. Please file your Proof of Claim electronically (a login &
                                           password is not required) by visiting: www.miwb.uscourts.gov. Select Filing a Proof of Claim located under For
                                           Creditors.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file a
                                           proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain. For
                                           example, a secured creditor who files a proof of claim may surrender important nonmonetary rights, including the
                                           right to a jury trial.


                                           Deadline to object to exemptions:                                        Filing deadline:     30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Hearing on Confirmation of The hearing on confirmation will be held on:
   Plan                       7/23/20 at 09:00 AM , Location: One Division Ave., N., 3rd Floor, Courtroom C, Grand Rapids, MI 49503

10. Filing of plan             The debtor has not filed a plan. A copy of the plan will be sent seperately.
11. Creditors with a foreign   If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                    extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have any
                               questions about your rights in this case.
12. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy or summary of the plan, if not enclosed, will be sent to you
                                           later, and if the confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation
                                           hearing. The debtor will remain in possession of the property and may continue to operate the business, if any,
                                           unless the court orders otherwise.
13. Exempt property                         The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                            distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                            exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                            the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
14. Discharge of debts                      Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of
                                            a debt. However, unless the court orders otherwise, the debts will not be discharged until all payments
                                            under the plan are made. A discharge means that creditors may never try to collect the debt from the
                                            debtors personally except as provided in the plan. If you want to have a particular debt excepted from
                                            discharge under 11 U.S.C. § 523(a)(2) or (4), you must file a complaint and pay the filing fee in the
                                            bankruptcy clerk's office by the deadline. If you believe that the debtors are not entitled to a discharge
                                            of any of their debts under 11 U.S.C. § 1328(f), you must file a motion by the deadline.




 Official Form 309I                                   Notice of Chapter 13 Bankruptcy Case                                                     page 2
                    Case:20-01826-jtg       Doc #:5 Filed: 05/26/2020          Page 3 of 3
FORM EPOC (09/13)

                              United States Bankruptcy Court
                                         Western District of Michigan
                                              One Division Ave., N.
                                                   Room 200
                                             Grand Rapids, MI 49503


Michelle M. Wilson
Clerk of Court
(616) 456−2693 Tel.




                             eLECTRONIC PROOF OF CLAIM FILING SYSTEM (ePOC)
                                        Save Time & Money with ePOC!!!!



     ePOC enables creditors without a CM/ECF login/password to electronically file proofs of claims; thereby
eliminating the need to complete the paper copy of the Proof of Claim form and mailing it to the Court for
filing.

   ePOC allows creditors to:

        − Populate and electronically file Official Form B410 with the Court

        − Attach optional supporting documentation in pdf format to the proof of claim

        − Receive immediate verification of the filing

        − Electronically file amended proofs of claim

   To file your claim using ePOC, please go to the Court's website at: www.miwb.uscourts.gov

   Once you access the website, click on the Electronic Proof of Claims link located under Information for
Creditors



Penalty for filing fraudulent claim: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 11
                                           U.S.C. §§ 152 and 3571.
